                  Case 2:20-cv-00738 Document 5 Filed 05/15/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   NINTENDO OF AMERICA INC.,                          NO. 2:20-cv-738
17
18                      Plaintiff,                      PLAINTIFF’S CORPORATE
19                                                      DISCLOSURE STATEMENT
20           v.
21
22   DOES 1−20, d/b/a ANXCHIP.COM,
23   AXIOGAME.COM, FLASHCARDA.COM,
24   MOD3DSCARDS.COM, NX-CARD.COM,
25   SXFLASHCARD.COM, TXSWITCH.COM,
26   and USACHIPSS.COM,
27
28                      Defendants.
29
30
31
32          This Disclosure Statement is filed on behalf of Plaintiff Nintendo of America Inc.
33
34   (“Nintendo”). Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and W.D. Wash.
35
36   Local Rule 7.1, Nintendo makes the following disclosures:
37
38          1.     Nintendo is a wholly-owned subsidiary of Nintendo Co., Ltd., a publicly-traded
39
40   company organized under the laws of Japan.
41
42          2.     No other publicly traded company owns more than 10% of Nintendo’s stock.
43
44
45


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT -                   GORDON      600 University Street
     1                                                               TILDEN     Suite 2915
     No.                                                            THOMAS      Seattle, WA 98101
                                                                   CORDELL      206.467.6477
                Case 2:20-cv-00738 Document 5 Filed 05/15/20 Page 2 of 2



 1         DATED this 15th day of May, 2020.
 2
 3                                      GORDON TILDEN THOMAS & CORDELL LLP
 4                                      Attorneys for Plaintiff
 5
 6                                      By      /s/ Michael Brown
 7                                             Michael Rosenberger, WSBA #17730
 8                                             Michael P. Brown, WSBA #45618
 9                                             600 University Street, Suite 2915
10                                             Seattle, Washington 98101
11                                             206.467.6477
12                                             mrosenberger@gordontilden.com
13                                             mbrown@gordontilden.com
14
15                                      JENNER & BLOCK LLP
16                                      Attorneys for Plaintiff
17
18                                      By      /s/ Alison I. Stein
19                                             Alison I. Stein (Pro Hac Vice Pending)
20                                             Cayman C. Mitchell (Pro Hac Vice Pending)
21                                             919 Third Avenue, 38th Floor
22                                             New York, NY 10022
23                                             Tel: 212.891.1600
24                                             astein@jenner.com
25                                             cmitchell@jenner.com
26
27                                             Christopher S. Lindsay (Pro Hac Vice Pending)
28                                             633 West 5th Street, Suite 3600
29                                             Los Angeles, CA 90071
30                                             Tel: 213.239.5100
31                                             dsinger@jenner.com
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT -              GORDON     600 University Street
     2                                                          TILDEN    Suite 2915
     No.                                                       THOMAS     Seattle, WA 98101
                                                              CORDELL     206.467.6477
